EXHIBIT 10.2




FORM OF 5% CONVERTIBLE PROMISSORY NOTE

THIS NOTE AND THE SECURITIES OBTAINABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE
SECURITIES LAWS OF ANY STATE.  THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

5% CONVERTIBLE PROMISSORY NOTE

No. 2018-[   ]

[•]

U.S. $ _____________

 




FOR VALUE RECEIVED, the undersigned, Grasshopper Staffing, Inc., a Nevada
corporation (the “Company”), hereby unconditionally promises to pay
____________________ (the “Holder”), on the Maturity Date (as defined in Section
1 hereof) to the order of the Holder, in lawful money of the United States of
America and in immediately available funds, the principal amount of
_____________________ ($________) Dollars (the “Principal Amount”).  Interest
shall accrue the rate of 5% per annum (“Interest”) based on a 360 day year,
shall compound annually and shall be payable on the Maturity Date (as defined
below) or converted pursuant to Section 2 hereof.   

This Note is one of a series of 5% convertible promissory notes of like tenor
and ranking made by the Company in favor of certain investors and issued, from
time to time (collectively, the “Notes”) pursuant to that certain Confidential
Term Sheet for Accredited Investors dated March 1, 2018 (the “Term Sheet”) and
the Subscription Agreements by and between the Company and certain investors
(each, a “Subscription Agreement”), including the Holder, of even date herewith,
including all attachments, schedules and exhibits thereto (collectively, the
“Subscription Documents”). Capitalized terms used and not otherwise defied
herein shall have the meanings set forth in the Subscription Documents.  Each of
the Notes shall rank equally without preference or priority of any kind over one
another, and all payments on account of Principal Amount and Interest with
respect to any of the Notes shall be applied ratably and proportionately on the
outstanding Notes on the basis of the Principal Amount of the outstanding
indebtedness represented thereby.

1.

Maturity.  Unless otherwise converted into Common Stock, as such term is defined
in Section 2 hereof, in accordance with the provisions of said Section 2, this
Note shall mature on March 12, 2019 (such date, the “Maturity Date”)  On the
Maturity Date, unless, and to the extent, not previously converted in accordance
with the provisions of Section 2 hereof, any





1




--------------------------------------------------------------------------------

and all outstanding Principal Amount and accrued and unpaid Interest due and
owing under the Note shall be immediately paid by the Company.  

2.

Conversion.

(a)

General.  The outstanding Principal Amount and accrued but unpaid Interest due
hereunder is convertible at any time prior to the Maturity Date at the option of
the Holder into shares of the Company's common stock, par value $0.001 per share
(the “Common Stock”) at a conversion price of $0.50 per share (the "Conversion
Price").  At any time prior to the Maturity Date that the Company should
conclude the sale of equity securities in a private offering (the “Qualified
Private Offering Securities”) resulting in gross proceeds to the Company of at
least One Million dollars ($1,000,000) (a “Qualified Private Offering”),
concurrent with the first closing of such Qualified Private Offering, the
outstanding Principal Amount and all accrued but unpaid Interest due under the
Note shall automatically convert into shares of the Company's Common Stock at
the Conversion Price.  The Company covenants to cause such securities, when
issued pursuant to this Section 2(a), to be fully paid and nonassessable, and
free from all taxes, liens and charges with respect to the issuance thereof,
other than any taxes, liens or charges not caused by the Company.

(b)

Mechanics of Conversion.  No later than five (5) business days prior to the
first closing of the Qualified Private Offering, the Company shall notify Holder
of such closing and the conversion terms of this Note. The date of such first
closing is herein referred to as the “Conversion Date.”  No fractions of shares
of Common Stock will be issued upon the conversion of this Note.  Any fractional
amount will be rounded up to the next whole share.  Subject to Section 2(c)
below, on the Conversion Date, the repayment rights and other rights of Holder
under this Note shall cease, and the person in whose name the shares of Common
Stock shall be issuable upon such conversion shall become the holder of record
of such shares.

(c)

Rights as a Stockholder.  Unless and until this Note is converted in accordance
with the terms hereof, Holder shall not be entitled to vote or receive
distributions or be deemed the holder of Common Stock or any other securities of
the Company which may at any time be issuable upon the conversion of this Note
for any purpose, nor shall anything contained herein be construed to confer upon
Holder, as such, any of the rights of a stockholder of the Company or any right
to vote as a stockholder of the Company or upon any matter submitted to
stockholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issuance of equity
securities of the Company, reclassification of equity securities of the Company,
consolidation, merger, transfer of assets or otherwise) or to receive notice of
meetings, or to receive distributions or subscription rights or otherwise unless
and until this Note is converted in accordance with the terms hereof.

(d)

If the Company at any time subdivides (by any stock split, stock dividend,
recapitalization or otherwise) its outstanding shares of Common Stock into a
greater number of shares, the Conversion Price pursuant to Section 2 hereof in
effect immediately prior to such subdivision will be proportionately reduced. If
the Company at any time combines (by combination, reverse stock split or
otherwise) its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price pursuant to Section 2 hereof in effect immediately
prior to such combination will be proportionately increased.  Whenever the
Conversion Price is adjusted as herein provided, the Company shall promptly, but
no later than ten (10) days after any request by the Holder, cause a notice
setting forth the adjusted Conversion





2




--------------------------------------------------------------------------------

Price, and, if requested, information describing the transactions giving rise to
such adjustment(s), to be mailed to the Holder at its last address appearing in
the records of the Company.

3.

Events of Default.  The term “Event of Default” shall mean any of the events set
forth in this Section 3:  

(a)

the Company shall default in the performance of, or violate any material
covenants and agreements contained in this Note or the Subscription Agreement,
including without limitation, the failure to pay amounts due under this Note on
its Maturity Date, or any of the other Notes on their Maturity Date;

(b)

any representation, warranty or certification made by or on behalf of the
Company in this Note or the Subscription Agreement shall have been incorrect in
any material respect when made;

(c)

there shall be a dissolution, termination of existence, suspension or
discontinuance of the Company’s business for a continuous period of twenty (20)
days or it ceases to operate as going concern;

(d)

if the Company shall:

(i)

admit in writing its inability to pay its debts generally as they become due;

(ii)

file a petition in bankruptcy or a petition to take advantage of any insolvency
act;

(iii)

consent to the appointment of a receiver, trustee, custodian or similar
official, for the Company or any material portion of the property or assets of
the Company;  

(iv)

on a petition in bankruptcy filed against it, be adjudicated a bankrupt; or

(v)

file a petition or answer seeking reorganization or arrangement under the
federal bankruptcy laws or any other applicable law or statute of the United
States of America or any State, district or territory thereof;

(e)

if a court of competent jurisdiction shall enter an order, judgment, or decree
appointing, without the consent of the Company, a receiver of the whole or any
substantial part of the Company’s assets, and such order, judgment or decree
shall not be vacated or set aside or stayed within sixty (60) days from the date
of entry thereof;

(f)

if, under the provisions of any other law for the relief or aid of debtors, any
court of competent jurisdiction shall assume custody or control of the whole or
any substantial part of the Company’s assets and such custody or control shall
not be terminated or stayed within sixty (60) days from the date of assumption
of such custody or control; or





3




--------------------------------------------------------------------------------




(g)

the Company shall default in any of its obligations under any other promissory
note, indenture or any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced any indebtedness for
borrowed money or money due under any long term leasing or factoring arrangement
of the Company in an amount exceeding $50,000, whether such indebtedness now
exists or shall hereafter be created and such default shall result in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable.

If any Event of Default described in clause (d) of Section 3 shall occur, the
Principal Amount of this Note, together with all accrued and unpaid Interest
shall automatically be and become immediately due and payable, without notice or
demand.




If any Event of Default (other than any Event of Default described in clause (d)
of Section 3) shall occur for any reason, whether voluntary or involuntary, the
Holder may, upon written notice to the Company, declare all or any portion of
the outstanding Principal Amount, together with all accrued and unpaid Interest,
to be due and payable, whereupon the full unpaid Principal Amount hereof,
together with all accrued and unpaid Interest shall be so declared due and
payable shall be and become immediately due and payable if default is not cured
by the Company within ten (10) business days of receipt of written notice,
without further notice, demand, or presentment.




4.

Remedies.  In case any one or more of the Events of Default specified in Section
3 hereof shall have occurred and be continuing, the Holder may proceed to
protect and enforce the Holder’s rights either by suit in equity and/or by
action at law, whether for the specific performance of any covenant or agreement
contained in this Note or in aid of the exercise of any power granted in this
Note or may proceed to enforce the payment of all sums due upon this Note or to
enforce any other legal or equitable right of the Holder.

5.

Affirmative Covenants.  The Company covenants and agrees that, while any amounts
under this Note are outstanding, it shall:

(a)

Do all things necessary to preserve and keep in full force and effect its
corporate existence, including, without limitation, all licenses or similar
qualifications required by it to engage in its business in all jurisdictions in
which it is at the time so engaged; and continue to engage in business of the
same general type as conducted as of the date hereof; and continue to conduct
its business substantially as now conducted or as otherwise permitted hereunder;

(b)

Pay and discharge promptly when due all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property before the same shall become delinquent or in default, which, if
unpaid, might reasonably be expected to give rise to liens or charges upon such
properties or any part thereof, unless, in each case, the validity or amount
thereof is being contested in good faith by appropriate proceedings and the
Company has maintained adequate reserves with respect thereto in accordance with
U.S. generally accepted accounting principles consistently applied (“GAAP”);





4




--------------------------------------------------------------------------------




(c)

Comply in all material respects with all federal, state and local laws and
regulations, orders, judgments, decrees, injunctions, rules, regulations,
permits, licenses, authorizations and requirements applicable to it of all
governmental bodies, departments, commissions, boards, companies or associations
insuring the premises, courts, authorities, officials or officers which are
applicable to the Company or any of its properties, except where the failure to
so comply would not have a Material Adverse Effect (as defined in this Section
5); and

(d)

Keep proper records and books of account with respect to its business
activities, in which proper entries, reflecting all of its financial
transactions, are made in accordance with GAAP.

For purposes hereof, “Material Adverse Effect” shall be an event, matter,
condition or circumstance which has or would reasonably be expected to have a
material adverse effect on the business, operations, economic performance,
assets, financial condition, material agreements or results of operations of the
Company and its subsidiaries, taken as a whole.

6.

Negative Covenants.  The Company covenants and agrees that while any amount of
this Note is outstanding it will not directly or indirectly:

(a)

Declare or pay, directly and indirectly, any dividends or make any
distributions, whether in cash, property, securities or a combination thereof,
with respect to (whether by reduction of capital or otherwise) any shares of its
capital stock (including without limitation any preferred stock) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value any shares of
any class of its capital stock or any option, warrant or other right to purchase
or acquire any such shares (in each case other than repurchases from terminated
employees of the Company) or set aside any amount for any such purpose;  

(b)

Sell, transfer, discount or otherwise dispose of any claim or debt owing to it,
including, without limitation, any notes, accounts receivable or other rights to
receive payment, except for reasonable consideration and in the ordinary course
of business;  

(c)

Incur, guarantee, assume or otherwise become responsible for (directly or
indirectly) any indebtedness for borrowed money that is senior to the Notes,
without first obtaining the prior written consent of the holders of more than
fifty one percent (51%) of the outstanding principal of the Notes (the
“Requisite Consent”); or   

(d)

Create, incur, assume or permit to exist any lien on any property or assets now
owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except as otherwise in the ordinary course of business.

7.

Amendments and Waivers.  The terms of this Note may be amended and the
observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively) with the written
consent of the Company and the Requisite Consent, except with respect to the
Maturity Date and the Conversion Price, which can only be amended with the
Holder’s consent.





5




--------------------------------------------------------------------------------




8.

Notices.

(a)

Any notice, request or other document required or permitted to be given or
delivered to the Holder by the Company shall be delivered in accordance with the
notice provisions of the Subscription Agreement.

(b)

Any party may give any notice, request, consent or other communication under
this Note using any other means (including personal delivery, messenger service,
telecopy, first class mail or electronic mail), but no such notice, request,
consent or other communication shall be deemed to have been duly given unless
and until it is actually received by the party for whom it is intended.  Any
party may change the address to which notices, requests, consents or other
communications hereunder are to be delivered by giving the other parties notice
in the manner set forth in this Section 8.

9.

Severability.  The unenforceability or invalidity of any provision or provisions
of this Note as to any persons or circumstances shall not render that provision
or those provisions unenforceable or invalid as to any other provisions or
circumstances, and all provisions hereof, in all other respects, shall remain
valid and enforceable.

10.

Governing Law.  This Note shall be governed by and construed under the laws of
the State of Nevada applicable to agreements made and to be performed entirely
within such jurisdiction.  

11.

Waivers.  The non-exercise by either party of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.

12.

Attorneys’ Fees; Costs.  If any Event of Default occurs, the Company promises to
pay all costs of enforcement and collection, including but not limited to,
Holder’s attorneys’ fees, whether or not any action or proceeding is brought to
enforce the provisions hereof.

13.

Successor and Assigns.  This Note shall be binding upon the Company and its
successors and permitted assigns and shall inure to the benefit of the Holder
and its successors and assigns.  The Company may not assign or delegate any of
its duties or obligations under this Note without the written consent of the
Holder.







[Signature Page Follows]


























6




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this Note as of the date first written above.







COMPANY:  




GRASSHOPPER STAFFING, INC.







By: _______________________________

       Name:  Melanie Osterman

       Title:  President















































7




--------------------------------------------------------------------------------

Optional Conversion Notice




______________________, the registered holder of this 5% Convertible Promissory
Note, issued ________, 2018, hereby gives notice of the conversion of all
outstanding principal and accrued interest into Common Stock of Grasshopper
Staffing, Inc. at a conversion price equal to $0.50 per share.  




Holder:




______________________________________________   

(Print Name)




__________________________________________________

Signature




Date:  ________________





































































